Title: To Thomas Jefferson from John S. Hunter, 23 April 1804
From: Hunter, John S.
To: Jefferson, Thomas


          
            Sir
            Frankfort Apl 23d. 1804
          
          Having been honored with a Recommendation to Your Excellency by John Brown Esq and I believe Some Other Members of Congress from Kentucky, To Receive the Command of one of the districts in Louisiana, Permit me to present to you the inclosed Certificates—
          I am Sir with Respect your Excellys Most Obt. Servt
          
             John S. Hunter
          
        